                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
                Petitioner,                   )
                                              )
v.                                            )       Civil Action No.: 3:18-cv-00895
                                              )       JUDGE TRAUGER
BRIAN P. MANOOKIAN,                           )
                                              )
                Respondent.                   )

                               MOTION FOR CONTINUANCE

       COMES NOW, the United States of America. by and through its agency, the Department

of Treasury Internal Revenue Service, by and through the United States Attorney and the

undersigned Assistant United States Attorney, and asks this Court to continue the hearing in this

case. In support of this Motion the United States would show that:

       1.       This petition to enforce an administrative summons of the Internal Revenue

Service was filed on September 21, 2018.

       2.       The petitioner has obtained service of process over the taxpayer respondent, Brian

P. Manookian.

       3.       Since obtaining service of process, the taxpayer respondent has been in touch with

the IRS to resolve all issues implicated in this summons enforcement proceeding, including the

very real possibility of paying the underlying tax liability in full. Counsel in good faith believes

that the parties will resolve all issues implicated by this lawsuit without further court proceeding.

However, at the present time, not all issues are completely resolved. At the same time, it appears

those issues not completely resolved will be satisfactorily resolved.




     Case 3:18-cv-00895 Document 5 Filed 11/02/18 Page 1 of 3 PageID #: 16
       4.      This matter is currently before the Court to consider ordering judicial enforcement

of the administrative summons of the Internal Revenue Service against the taxpayer respondent.

The purpose of that summons is to obtain certain financial information from the taxpayer. It now

appears that all the sought information is voluntarily forthcoming without the need of this court

to issue further orders of enforcement.



       BASED ON THE FOREGOING, the Petitioner requests that this honorable Court

continue the initial hearing in this case, currently set for November 2, 2018 at 3:30 PM in

Courtroom Number 873, out for at least one month to allow the parties time to completely

resolve the issues raised and encompassed in this action. It appears this will happen very soon,

and if it does, no hearing will be necessary, and the United States should be able to voluntarily

dismiss this action for enforcement.

       THIS IS THE FIRST REQUEST FOR A CONTINUANCE IN THIS CASE.

                                             Respectfully submitted,

                                             DONALD Q. COCHRAN
                                             United States Attorney
                                             Middle District of Tennessee

                                       By:   s/Steve Jordan
                                             STEVE JORDAN, BPR #013291
                                             Assistant United States Attorney
                                             Suite A-961, 110 9th Avenue South
                                             Nashville, TN 37203-3870
                                             Telephone: (615) 736-5151
                                             Fax: (615) 736-5323
                                             Email: steve.jordan@usdoj.gov




                                     2
     Case 3:18-cv-00895 Document 5 Filed 11/02/18 Page 2 of 3 PageID #: 17
                                CERTIFICATE OF SERVICE

       I hereby certify that on November 2, 2018, a copy of the foregoing was filed

electronically. A copy will be sent to the following, if registered, by operation of the Court’s

electronic filing system. If not registered, a copy was sent by United States First Class Mail,

postage prepaid, to the following:

       John P. Konvalinka
       Grant, Konvalinka & Harrison, P.C.
       633 Chestnut Street
       Suite 900 Republic Centre
       Chattanooga, TN 37450
       Attorney for Respondent

                                                   s/Steve Jordan
                                                   STEVE JORDAN
                                                   Assistant United States Attorney




                                     3
     Case 3:18-cv-00895 Document 5 Filed 11/02/18 Page 3 of 3 PageID #: 18
